Citation Nr: 1226792	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-35 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Peter Meadows, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  The Veteran died in October 2004, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) and Board remand.

In July 2007, the Board issued a decision denying the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Based on a September 2008 Joint Motion for Remand (Joint Motion), the Court remanded the appeal for additional development and consideration.  In March 2009, the Board vacated its July 2007 decision and remanded the issue on appeal for additional development.  The appellant's claim is now returned to the Board for consideration.


FINDINGS OF FACT

1.  An October 2004 certificate of death indicates that the Veteran died in October 2004, at the age of 56.  The certificate of death lists the immediate cause of death as septicemia due to or as a consequence of acute myelocytic leukemia (AML). 

2.  At the time of the Veteran's death, service connection was in effect for injuries of the right thigh, right lower arm, right hand, right finger, right lower extremity, left lower extremity, left thigh, and abdomen, and for shortening of the right leg, right cheek scars, a ruptured tympanic membrane, and left thigh scar.

3.  The Veteran is presumed to have been exposed to Agent Orange during active military service.

4.  AML was not shown in service and is not shown to be related to service, to include inservice exposure to Agent Orange.

5.  The probative evidence of record does not demonstrate that a disability that originated in service or a service-connected disability caused or contributed to the Veteran's death, to include as due to inservice exposure to Agent Orange.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death, and is not presumed to have been incurred, to include as due to exposure to Agent Orange during active military service.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the appellant of what information or evidence is needed in order to substantiate the claim, and it must assist the appellant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to a March 2012 readjudication of the claim, letters dated in December 2004 and March 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, all identified private medical treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, two VA medical opinions have been obtained addressing the etiology of the cause of the Veteran's death.  In that regard, the Board finds the medical opinions provided in this case to be adequate.  The examiners who provided the September 2006 and March 2012 VA medical opinions indicated that the Veteran's claims file was reviewed in preparing each of their opinions.  The September 2006 opinion provides sufficient explanation and rationale to support the opinion that the cause of the Veteran's death was not directly related to service or to a service-connected disorder.  Similarly, the March 2012 opinion provides adequate explanation and rationale to support the conclusion that the cause of the Veteran's death was not related to inservice exposure to Agent Orange during service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant has not indicated that she found the VA opinions provided to be inadequate in any way.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant contends that the cause of the Veteran's death is related to his active duty service.  In a June 2005 statement, the appellant reported that the Veteran was wounded in Vietnam, and that he received several blood transfusions which "very well may have been contaminated with leukemia."  She also noted that the Veteran was exposed to Agent Orange during service.  An August 2005 statement notes the appellant's contention that Agent Orange was a toxic chemical that was a derivative of benzene.  During a February 2007 hearing before the Board, the appellant testified that she believed that the cause of the Veteran's death might be related to blood transfusions received during service.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312. 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c). 

The Veteran died in October 2004 at the age of 56.  The certificate of death reported the immediate cause of death as septicemia due to or as a consequence of AML.  No other underlying or contributory causes of death were listed.

At the time of the Veteran's death, service connection was in effect for injuries of the right thigh, right lower arm, right hand, right finger, right lower extremity, left lower extremity, left thigh, abdomen, shortening of the right leg, right cheek scars, a ruptured tympanic membrane, and left thigh scar.  

The Veteran's service treatment records are negative for AML.  A September 1968 Medical Board Proceeding indicated that the Veteran incurred multiple fragment wounds of the right arm and leg in November 1967 during service in Vietnam.  The Veteran underwent several surgeries due to the injuries, and was eventually discharged as unfit for further duty.  His service treatment records reflect that he was awarded a Purple Heart in November 1967.  

August 2004 private medical treatment records show diagnoses of and treatment for AML.  

An October 2004 certificate of death lists the immediate cause of death as septicemia and an underlying cause as AML.  An autopsy was not performed.

In a January 2005 letter, H.G., M.D. stated that he had treated the Veteran for AML.  Dr. H.G. reported that the National Academy of Sciences Institute of Medicine studies had associated Agent Orange exposure with the development of malignant diseases, to include certain bone marrow-related diseases, although not AML.  Dr. H.G. noted that AML is less common than other bone marrow diseases and opined that, because the Veteran had no risk factors for AML, "the possibility of Agent Orange exposure being causative in the development of acute myelocytic leukemia must be considered."  Dr. H.G. also noted that, because other bone marrow cells are affected by Agent Orange exposure, it was conceivable that, in the future, a link between Agent Orange and AML could be determined.

In support of an August 2005 statement asserting that Agent Orange was a toxic chemical that was a derivative of benzene, the appellant submitted various internet research articles.  One article noted that benzene caused leukemia.  Another article stated that benzene caused leukemia, including AML.  A Department of Defense Hazardous Material Information document noted that a component of Agent Orange was a carcinogen, caused skin irritation and nervous system disturbances, and that repeated exposure could cause a damaged liver or heart and possible convulsions.

Other internet research submitted by the appellant and received by VA in August 2006 indicated that donated blood was not tested for Human T-Cell lymphotrophic virus, Type 1 (HTLV-1) until after the 1980's.  The article noted that, in rare instances, the HTLV-1 virus may, after many years of infection, cause an unusual type of leukemia.

In an August 2006 letter, C.W., M.D., who had previously treated the Veteran, opined that it was "possible that [the Veteran's] Acute Leukemia was caused by his previous multiple transfusions."  Dr. C.W. noted that the Veteran received multiple transfusions for blood during service, and explained that, at the time of his transfusions, blood was not typically screened for HTLV-1 and that it has been shown that HTLV-1 can cause leukemia after a number of years.

A September 2006 VA medical opinion was provided after a review of the claims file and a discussion with VA hematology/oncology medical practitioners.  The examiner explained that, although HTLV-1 had been implicated as an etiologic factor in lymphocytic leukemia and Non-Hodgkin's lymphoma, the evidence did not show that HTLV-1 caused AML.  The examiner also stated that the evidence did not show that the Veteran's death was due to any inservice transfusions and that there was no evidence of a viral etiology of AML.  Thus, the examiner opined that the Veteran's death was not due to service or any service-connected disease or injury.

In a February 2009 private medical opinion, G.W., M.D. opined that "it is at least as likely as not that [the Veteran's] Agent Orange exposure was a significant contributing factor in his development of AML, the ultimate cause of his death."  Dr. G.W. noted that he agreed with the rationale of Dr. H.G. in his January 2005 letter in support of the opinion provided.  Dr. G.W. explained that he reviewed relevant records, and that they showed that the Veteran served as an infantryman in Vietnam and that he was exposed to Agent Orange.  Dr. G.W. further noted that the records showed that the Veteran died in October 2004, and that the immediate cause of his death was septicemia, and the underlying cause was AML.

In a May 2011 VA medical opinion, after reviewing the Veteran's claims file, the VA examiner opined that "it is far more likely than not that the veteran's acute myelogenous leukemia is not a B-cell leukemia."  The examiner explained that he knew of "no scientific information that indicates that acute myelogenous leukemia is a form of B-cell leukemia."

In a March 2012 VA medical opinion and addendum, after reviewing the Veteran's claims file, the examiner opined that it was "less likely than not that Agent Orange caused or resulted in the veteran developing the acute myelocytic leukemia."  The examiner cited an American Cancer Society publication on Agent Orange and a book on veterans and Agent Orange published by the Institute of Medicine of the National Academies.  The examiner explained that the "medical literature does not support that persons exposed to Agent Orange develop acute myelocytic leukemia" but acknowledged that there was "a suggestion that the disease (AML) is increased in children of exposed persons."

The appellant contends that the Veteran's AML, which contributed in causing his death, is related to inservice exposure to Agent Orange.

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (August 31, 2010).

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As the Veteran's service treatment records reflect that he served in Vietnam in November 1967, the Veteran is presumed to have been presumed exposed to Agent Orange during service. 

Although the Veteran is presumed exposed to Agent Orange, the Board finds that the medical evidence of record does not support presumptive service connection for the cause of the Veteran's death, as AML is not a disorder for which presumptive service connection is warranted.  38 C.F.R. § 3.309.  AML is not listed as a condition for which presumptive service connection based on Agent Orange exposure is warranted.  While B-cell leukemias are listed among the disorders eligible for presumptive service connection, the medical evidence of record reflects that AML is not a B-cell leukemia.  Specifically, a May 2011 VA opinion stated that there was "no scientific information that indicates that acute myelogenous leukemia is a form of B-cell leukemia.  Consequently, it is my medical opinion that it is far more likely than not that the veteran's acute myelogenous leukemia is not a B-cell leukemia."  As there is no medical evidence of record suggesting that AML is a B-cell leukemia, the only medical evidence of record confirms that AML is not a B-cell leukemia.  Accordingly, service connection for the cause of the Veteran's death is not warranted on a presumptive basis.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

After thorough consideration of the medical evidence of record, the Board concludes that service connection for the cause of the Veteran's death on a direct basis is not warranted.  First, the Board observes that the Veteran's death was not caused by any of the service-connected disabilities.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There is no competent evidence of record which indicates that any of the Veteran's service-connected disorders caused or contributed substantially or materially to the Veteran's fatal disease process.  To the contrary, the September 2006 VA examiner, after reviewing the Veteran's entire claims file, opined that Veteran's death was not due to a service-connected disease or injury. 

Second, there is no evidence in the record suggesting that septicemia, the immediate cause of the Veteran's death, was linked to the Veteran's active duty service or to a service-connected disorder.  As the appellant does not contend, and the evidence does not show, that the Veteran's septicemia was related to service or to a service-connected disorder, the Board will not address that argument.  

Third, the probative evidence of record does not demonstrate that the underlying cause of the Veteran's death, AML, was incurred in or caused by his active duty service, to include exposure to Agent Orange.  The Veteran's service treatment records are negative for a diagnosis of or treatment for AML.  In fact, there is no evidence of the Veteran having incurred AML prior to 2004, which is over 30 years after the Veteran's discharge from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The Board acknowledges the appellant's argument that the Veteran's AML was caused by inservice blood transfusions.  While the appellant's statements are competent evidence of what she observed, her statements are not competent evidence for medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay testimony is competent to establish pain or symptoms, but not to establish a medical opinion).  Although an August 2006 letter from Dr. C.W. provided an opinion that it was "possible that [the Veteran's] Acute Leukemia was caused by his previous multiple transfusions[,]" the Board finds the opinion to be speculative, as it only finds a "possible" relationship between the Veteran's leukemia and the reported blood transfusions during service.  Thus, the opinion is entitled to little probative weight.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  Accordingly, the Board does not afford significant weight to the appellant's assertions or to Dr. C.W.'s August 2006 medical opinion, and there is no probative evidence establishing a link between the Veteran's AML, which caused his death, and any inservice blood transfusions.

There are competing medical opinions addressing the issue of whether the Veteran's AML was caused by his inservice exposure to Agent Orange.  Specifically, in a January 2005 letter, Dr. H.G. opined that "the possibility of Agent Orange exposure being causative in the development of acute myelocytic leukemia must be considered."  Dr. H.G. explained that medical literature associated Agent Orange exposure with the development of malignant diseases, including certain bone marrow-related diseases, although not AML, and that, because other bone marrow cells are affected by Agent Orange exposure, it was conceivable that a link between Agent Orange and AML could be determined.  In a February 2009 private medical opinion, Dr. G.W. stated that, for the rationale provided by Dr. H.G. in his January 2005 letter, it was "at least as likely as not that [the Veteran's] Agent Orange exposure was a significant contributing factor in his development of AML, the ultimate cause of his death."

In contrast, March 2012 VA medical opinions concluded that it was "less likely than not that Agent Orange caused or resulted in the Veteran developing the acute myelocytic leukemia."  In support of the opinion, the examiner cited medical literature, and explained that the cited sources did "not support that persons exposed to Agent Orange develop acute myelocytic leukemia."  However, the examiner noted that there was "a suggestion that the disease (AML) is increased in children of exposed persons."

The January 2005 opinion by Dr. H.G. is afforded little probative value, as the opinion expressed in the letter is speculative.  See Bloom, 12 Vet. App. at 186-87 (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  Dr. H.G.'s use of the words "the possibility of" and "must be considered" lacks the definitive conclusion required for a medical opinion to be considered probative and does not decisively relate the Veteran's AML to Agent Orange exposure.  Accordingly, the Board affords little probative value to the January 2005 opinion provided by Dr. H.G.   

The opinion provided by Dr. G.W., although based on a review of the pertinent evidence of record, does not provide sufficient supporting rationale to warrant significant probative value.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  In that regard, Dr. G.W. did not provide any explanation or rationale for his opinion that the Veteran's AML was a "significant contributing factor in his development of AML" aside from a general statement that he agreed with the rationale that Dr. H.G. provided in his January 2005 letter.  The Board considered whether Dr. H.G.'s rationale could be used as supporting rationale for Dr. G.W.'s opinion.  However, as discussed above, the rationale provided by Dr. H.G. provides no more than a vague link between AML and Agent Orange exposure, and as noted by Dr. H.G., the medical literature did not directly link AML to Agent Orange exposure.  Accordingly, as Dr. G.W.'s opinion provides no supporting rationale for the conclusion, and because the rationale provided by Dr. H.G. does not support the ultimate conclusion reached by Dr. G.W., the Board affords little probative value to Dr. G.W.'s opinion.

In contrast, the opinion provided by the March 2012 VA examiner was based on a thorough review of the Veteran's claims file and provides supporting rationale for the conclusion that AML was not caused by the Veteran's inservice exposure to Agent Orange.  In support of his opinion, the March 2012 VA examiner reported that the pertinent medical literature did not link AML to Agent Orange exposure except that there was a suggestion that AML was increase in the children of exposed persons.  Accordingly, because the March 2012 VA examiner reviewed the Veteran's claims file and provided sufficient supporting rationale for the conclusion reached, the Board affords the most probative value to the opinion provided by the March 2012 VA examiner that the Veteran's AML was not related to his inservice exposure to Agent Orange.  Prejean, 13 Vet. App. at 448-49; Hernandez-Toyens, 11 Vet. App. at 382.  Thus, the Board affords the most probative weight to the opinion provided by the March 2012 VA examiner.

The appellant also relied on the above-noted various internet articles linking benzene exposure or HTLV-1 exposure to leukemia.  However, Agent Orange is a benzene-derivative and the articles do not discuss benzene-derivatives and do not specifically show causality between Agent Orange and AML or otherwise relate the Veteran's AML to his Agent Orange exposure.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  The articles linking HTLV-1 and leukemia do not indicate that HTLV-1 exposure is linked to AML.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Accordingly, the internet articles are not entitled to any probative weight.

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As there is no evidence linking the immediate cause of the Veteran's death, septicemia, to his active duty service or to a service-connected disorder and because the probative evidence of record shows that the underlying cause of the Veteran's death, AML, is not presumed to have been caused by the Veteran's inservice exposure to Agent Orange, is not otherwise shown to be related to exposure to Agent Orange, and is not shown to be related to blood transfusions or any other event or injury which occurred during active duty service, service connection for the cause of the Veteran's death is not warranted.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


